UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6359


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

AUNDRA LOGAN,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:00-cr-00006-LHT-2)


Submitted:    July 30, 2009                 Decided:   August 5, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Aundra Logan, Appellant Pro Se.     Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Aundra    Logan      appeals      the     district   court’s    order

denying his § 18 U.S.C. § 3582(c)(2) (2006) motion for reduction

of sentence.    We have reviewed the record and find no reversible

error.      Therefore      we   affirm   for    the    reasons   stated    by   the

district court.      United States v. Logan, No. 1:00-cr-00006-LHT-2

(W.D.N.C.    Feb.    11,    2009).       We    dispense   with   oral     argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                         2